      Case 1:21-mj-02505-TMD Document 1-1 Filed 09/01/21 Page 1 of 2

                                                                                    1:21-mj-2505 TMD
                                                                                              ____ FILED___ ENTERED
                                                                                             ____ LOGGED _____ RECEI
              AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT                                     11:47 am, Sep 02 2
                                                                                          AT BALTIMORE
     Your Affiant, Special Agent Brendan Grace, deposes and states as follows:            CLERK, U.S. DISTRICT COUR
                                                                                          DISTRICT OF MARYLAND
1.   Your Affiant is a Special Agent with the Drug Enforcement Administration        (“DEA”)
                                                                                          BY and
                                                                                              ______________Deputy
     has been so employed since May 2020. Your Affiant has worked several narcotics
     investigations and participated in several trainings related to illegal drug trafficking. Your
     Affiant is currently assigned to the High Intensity Drug Trafficking Area (“HIDTA”)
     Group 51 of DEA’s Baltimore District Office.

2.   I make this Affidavit in support of a Criminal Complaint charging the defendant, Marcel
     Hall, with possession with intent to distribute at least 280 grams of a mixture or substance
     containing a detectable amount of cocaine base, as well as a mixture or substance
     containing a detectable amount of cocaine hydrochloride, in violation of 21 U.S.C. §
     841(a)(1). This Affidavit is based on information I have received from other law
     enforcement officers and witnesses. I have not included all of the information known to
     law enforcement officers in this Affidavit, but I do not believe that I have omitted any
     information that would tend to defeat a showing of probable cause.

3.   On September 1, 2021, a group of investigators, including Your Affiant, executed search
     warrants on several locations related to a suspected drug trafficking organization, including
     the residence of Marcel Hall, 1163 Punjab Drive, Essex, Maryland 21221 (the
     “Residence”). Hall was present during the execution of the search warrant. While
     searching the Residence, investigators seized the following items: (1) five knotted bags of
     an off-white, chunky substance in a mixing bowl located in the kitchen area; (2) one knotted
     bag of an off-white, chunky substance inside a white glove inside a kitchen drawer; (3)
     one knotted bag of an off-white, powdery substance in the living room closet inside Marcel
     Hall’s plaid jacket pocket; (4) one knotted bag containing four knotted bags with blue pills
     inscribed “M30” in the living room closet inside Marcel’s orange jacket; (5) one knotted
     bag containing blue pills inscribed “M30” located in living room closet inside Marcel
     Hall’s orange jacket; (6) one knotted bag containing ten knotted bags with blue pills
     inscribed “M30” in the living room closet inside Hall’s yellow jacket; (7) one black Apple
     iPhone 12 Pro with charger on the living room side table. Investigators seized the items
     and read Hall his Miranda rights before detaining him. Hall knowingly and voluntarily
     waived his Miranda rights and spoke to investigators. While riding in transit with Your
     Affiant and Task Force Officer Dennis Ness, Hall admitted that the off-white, chunky
     substance was crack cocaine and that the blue pills belonged to him.

4.   The off-white, chunky substances in the knotted bags recovered from the Residence were
     field-tested and determined to be at least 280 grams of a mixture or substance containing a
     detectable amount of cocaine base, as well as a mixture or substance containing a detectable
     amount of cocaine hydrochloride, a schedule II-controlled substance.




                                               1
        Case 1:21-mj-02505-TMD Document 1-1 Filed 09/01/21 Page 2 of 2

                                                                        1:21-mj-2505 TMD




                                  ___________________________________
                                  Special Agent Brendan Grace
                                  Drug Enforcement Administration


Sworn to and subscribed before me
This ____ day of September, 2021 at Baltimore, Maryland


_________________________________
Hon. Thomas M. DiGirolamo
United States Magistrate Judge
District of Maryland




                                            2
